*484Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Lewis petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the court dismissed the § 2255 motion and dismissed as moot Lewis’ motion for adjudication of the § 2255 motion by order dated July 18, 2016. Accordingly, because the district court has recently ruled on Lewis’ motions, we grant leave to proceed in forma pauperis and deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED